Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 203188021) in view of Ishimaru et al. (JPH 11-131324).
Regarding claim 16, Cai teaches an elastic synthetic double sided leather comprising polyurethane elastic fiber. Cai is silent regarding the specifics of the fiber. However, Ishimaru et al. teach an article comprising a segmented polyurethane-urea that is the reaction product of a prepolymer comprising the reaction product of a polyol comprising the claimed amount of copolymer of tetrahydrofuran and 3-methyltetrahydrofuran, a 4,4-diphenylmethane diisocyanate and a curative in order to provide elastic fibers having high heat setting properties, excellent hydrolysis resistance, low temperature characteristics, and recoverability. Ishimaru et al. also teach a composition consisting of a reaction product of a polyol comprising the claimed amount of copolymer of tetrahydrofuran and 3-methyltetrahydrofuran, a 4,4-diphenylmethane diisocyanate and a curative. The copolymer of tetrahydrofuran and 3-methyltetrahydrofuran has the claimed number average molecular weight [Table 1 and 0005]. As admitted by Applicant in the Remarks dated 03/18/2021, Ishimaru et al. plainly teaches a number average molecular weight of 1000-5000 and a specific embodiment of 1500-3500. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it is noted that Ishimaru et al. are relied upon for all that is taught and is not limited to a specific embodiment. It is noted that Ishimaru et al. teach the composition and article as claimed. The decreased hardness and increased resistance to fatigue as compared to polyurethane polytetramethylene ether glycol articles at temperatures ranging from 10 to -40 degrees Celsius with equivalent hard and soft segment content would be inherent to the article of Ishimaru et al. given it is made up of such a similar composition including the claimed segmented polyurethaneurea that is a reaction product of a prepolymer that is the reaction product of a polyol comprising 50-100% of a copolymer of THF and 3Me-THF with the polyol having the claimed number average molecular weight and a 4,4 diphenylmethane diisocyanate wherein the prepolymer has the claimed NCO and a curative. Per MPEP 2112 II, an inherent feature need not be recognized at the time of the invention. The present specification teaches PUs made with 3MeCPGs are slightly softer than that using PTMEGs of the same hard segment and soft segment content in paragraph 0104. The present specification also teaches that 3MeCPGs provide increased resistance to fatigue and therefore the article of Ishimaru et al. which is composed of 3MeCPG inherently possesses the claimed increased resistance to fatigue as compared to polyurethane polytetramethylene ether glycol articles at temperatures ranging from 10 to -40 degrees Celsius. 
 Ishimaru et al. are silent regarding the claimed %NCO. However, setting the %NCO contained in prepolymer in consideration with reactivity with the curative would have been obvious to one of ordinary skill in the art in order to affect the polymer properties and would have been easily arrived at as it is known in the art. 
Ishimaru et al. teach the article has low temperature characteristics, but is silent regarding the claimed specific characteristics of decreased hardness and increased resistance to fatigue at low temperatures. However, given Ishimaru et al. teach such a similar product, made out of such similar materials, the claimed properties would be necessarily inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art to use the polyurethane elastic fiber of Ishimaru in Cai in order to provide elastic fibers having high heat setting properties, excellent hydrolysis resistance, low temperature characteristics, and recoverability and arrive at the claimed invention. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Strete (EP 0962158) in view of Ishimaru et al. (JPH 11-131324).
Regarding claim 16, Strete teaches a ski boot comprising polyurethane elastic fiber. Strete is silent regarding the specifics of the fiber. However, Ishimaru et al. teach an article comprising a segmented polyurethane-urea that is the reaction product of a prepolymer comprising the reaction product of a polyol comprising the claimed amount of copolymer of tetrahydrofuran and 3-methyltetrahydrofuran, a 4,4-diphenylmethane diisocyanate and a curative in order to provide elastic fibers having high heat setting properties, excellent hydrolysis resistance, low temperature characteristics, and recoverability and arrive at the claimed invention. Ishimaru et al. also teach a composition consisting of a reaction product of a polyol comprising the claimed amount of copolymer of tetrahydrofuran and 3-methyltetrahydrofuran, a 4,4-diphenylmethane diisocyanate and a curative. The copolymer of tetrahydrofuran and 3-methyltetrahydrofuran has the claimed number average molecular weight [Table 1 and 0005]. As admitted by Applicant in the Remarks dated 03/18/2021, Ishimaru et al. plainly teaches a number average molecular weight of 1000-5000 and a specific embodiment of 1500-3500. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it is noted that Ishimaru et al. are relied upon for all that is taught and is not limited to a specific embodiment. It is noted that Ishimaru et al. teach the composition and article as claimed. The decreased hardness and increased resistance to fatigue as compared to polyurethane polytetramethylene ether glycol articles at temperatures ranging from 10 to -40 degrees Celsius with equivalent hard and soft segment content would be inherent to the article of Ishimaru et al. given it is made up of such a similar composition including the claimed segmented polyurethaneurea that is a reaction product of a prepolymer that is the reaction product of a polyol comprising 50-100% of a copolymer of THF and 3Me-THF with the polyol having the claimed number average molecular weight and a 4,4 diphenylmethane diisocyanate wherein the prepolymer has the claimed NCO and a curative. Per MPEP 2112 II, an inherent feature need not be recognized at the time of the invention. The present specification teaches PUs made with 3MeCPGs are slightly softer than that using PTMEGs of the same hard segment and soft segment content in paragraph 0104. The present specification also teaches that 3MeCPGs provide increased resistance to fatigue and therefore the article of Ishimaru et al. which is composed of 3MeCPG inherently possesses the claimed increased resistance to fatigue as compared to polyurethane polytetramethylene ether glycol articles at temperatures ranging from 10 to -40 degrees Celsius. 
 Ishimaru et al. are silent regarding the claimed %NCO. However, setting the %NCO contained in prepolymer in consideration with reactivity with the curative would have been obvious to one of ordinary skill in the art in order to affect the polymer properties and would have been easily arrived at as it is known in the art. 
Ishimaru et al. teach the article has low temperature characteristics, but is silent regarding the claimed specific characteristics of decreased hardness and increased resistance to fatigue at low temperatures. However, given Ishimaru et al. teach such a similar product, made out of such similar materials, the claimed properties would be necessarily inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art to use the polyurethane elastic fiber of Ishimaru in Strete in order to provide elastic fibers having high heat setting properties, excellent hydrolysis resistance, low temperature characteristics, and recoverability and arrive at the claimed invention. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 203188021) in view of Tanaka et al. (JP 2015-071852).
Regarding claim 16, Cai teaches an elastic synthetic double sided leather comprising polyurethane elastic fiber. Cai is silent regarding the specifics of the fiber. However, Tanaka et al. teach an article comprising a segmented polyurethane-urea that is the reaction product if a prepolymer comprising the reaction product of the claimed amount of copolymer of tetrahydrofuran and 3-methyltetrahydrofuran, a 4,4-diphenylmethane diisocyanate and a curative in order to provide a fiber with excellent residual scent and excellent mechanical properties. It is noted that Example 3 of Tanaka et al. teach MDI which is diphenylmethane diisocyanate, but Tanaka et al. also teach 4,4 MDI as an alternative in the examples. Tanaka et al. also teach a composition consisting of a reaction product of a polyol comprising the claimed amount of copolymer of tetrahydrofuran and 3-methyltetrahydrofuran, a 4,4-diphenylmethane diisocyanate and a curative. The copolymer of tetrahydrofuran and 3-methyltetrahydrofuran is obvious over Tanaka et al. as Tanaka et al. teach adjusting number average molecular weight with motivation and therefore would have been easily arrived at through routine experimentation.  Tanaka et al. are silent regarding the claimed %NCO. However, setting the %NCO contained in prepolymer in consideration with reactivity with the curative would have been obvious to one of ordinary skill in the art in order to affect the polymer properties and would have been easily arrived at as it is known in the art. 
Tanaka et al. are silent regarding the claimed specific characteristics of decreased hardness and increased resistance to fatigue at low temperatures. However, given Tanaka et al. teach such a similar product, made out of such similar materials, the claimed properties would be necessarily inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). It is noted that Tanaka et al. teach the composition and article as claimed. The decreased hardness and increased resistance to fatigue as compared to polyurethane polytetramethylene ether glycol articles at temperatures ranging from 10 to -40 degrees Celsius with similar hard and soft segments would be inherent to the article of Tanaka et al. given it is made up of such a similar composition including the claimed segmented polyurethaneurea that is a reaction product of a prepolymer that is the reaction product of a polyol comprising 50-100% of a copolymer of THF and 3Me-THF with the polyol having the claimed number average molecular weight and a 4,4 diphenylmethane diisocyanate wherein the prepolymer has the claimed NCO and a curative. Per MPEP 2112 II, an inherent feature need not be recognized at the time of the invention. The present specification teaches PUs made with 3MeCPGs are slightly softer than that using PTMEGs of the same hard segment and soft segment content in paragraph 0104. The present specification also teaches that 3MeCPGs provide increased resistance to fatigue and therefore the article of Tanaka et al. which is composed of 3MeCPG inherently possesses the claimed increased resistance to fatigue as compared to polyurethane polytetramethylene ether glycol articles at temperatures ranging from 10 to -40 degrees Celsius. 
It would have been obvious to one of ordinary skill in the art to use the polyurethane elastic fiber of Tanaka in Cai in order to provide elastic fibers with excellent residual scent and excellent mechanical properties and arrive at the claimed invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Strete (EP 0962158) in view of Tanaka et al. (JP 2015-071852).
Regarding claim 16, Strete teaches a ski boot comprising polyurethane elastic fiber. Strete is silent regarding the specifics of the fiber. However, Tanaka et al. teach an article comprising a segmented polyurethane-urea that is the reaction product if a prepolymer comprising the reaction product of the claimed amount of copolymer of tetrahydrofuran and 3-methyltetrahydrofuran, a 4,4-diphenylmethane diisocyanate and a curative in order to provide a fiber with excellent residual scent and excellent mechanical properties. It is noted that Example 3 of Tanaka et al. teach MDI which is diphenylmethane diisocyanate, but Tanaka et al. also teach 4,4 MDI as an alternative in the examples. Tanaka et al. also teach a composition consisting of a reaction product of a polyol comprising the claimed amount of copolymer of tetrahydrofuran and 3-methyltetrahydrofuran, a 4,4-diphenylmethane diisocyanate and a curative. The copolymer of tetrahydrofuran and 3-methyltetrahydrofuran is obvious over Tanaka et al. as Tanaka et al. teach adjusting number average molecular weight with motivation and therefore would have been easily arrived at through routine experimentation.  Tanaka et al. are silent regarding the claimed %NCO. However, setting the %NCO contained in prepolymer in consideration with reactivity with the curative would have been obvious to one of ordinary skill in the art in order to affect the polymer properties and would have been easily arrived at as it is known in the art. 
Tanaka et al. are silent regarding the claimed specific characteristics of decreased hardness and increased resistance to fatigue at low temperatures. However, given Tanaka et al. teach such a similar product, made out of such similar materials, the claimed properties would be necessarily inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). It is noted that Tanaka et al. teach the composition and article as claimed. The decreased hardness and increased resistance to fatigue as compared to polyurethane polytetramethylene ether glycol articles at temperatures ranging from 10 to -40 degrees Celsius with similar hard and soft segments would be inherent to the article of Tanaka et al. given it is made up of such a similar composition including the claimed segmented polyurethaneurea that is a reaction product of a prepolymer that is the reaction product of a polyol comprising 50-100% of a copolymer of THF and 3Me-THF with the polyol having the claimed number average molecular weight and a 4,4 diphenylmethane diisocyanate wherein the prepolymer has the claimed NCO and a curative. Per MPEP 2112 II, an inherent feature need not be recognized at the time of the invention. The present specification teaches PUs made with 3MeCPGs are slightly softer than that using PTMEGs of the same hard segment and soft segment content in paragraph 0104. The present specification also teaches that 3MeCPGs provide increased resistance to fatigue and therefore the article of Tanaka et al. which is composed of 3MeCPG inherently possesses the claimed increased resistance to fatigue as compared to polyurethane polytetramethylene ether glycol articles at temperatures ranging from 10 to -40 degrees Celsius. 
It would have been obvious to one of ordinary skill in the art to use the polyurethane elastic fiber of Tanaka in Strete in order to provide elastic fibers with excellent residual scent and excellent mechanical properties and arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive. 
Applicant argues unexpected results, but does not provide data to support such. Therefore, the arguments are not found to be convincing. The decreased hardness and increased resistance to fatigue as compared to polyurethane polytetramethylene ether glycol articles at temperatures ranging from 10 to -40 degrees Celsius with equivalent hard and soft segment content would be inherent to the article of Ishimaru et al. given it is made up of such a similar composition including the claimed segmented polyurethaneurea that is a reaction product of a prepolymer that is the reaction product of a polyol comprising 50-100% of a copolymer of THF and 3Me-THF with the polyol having the claimed number average molecular weight and a 4,4 diphenylmethane diisocyanate wherein the prepolymer has the claimed NCO and a curative. Per MPEP 2112 II, an inherent feature need not be recognized at the time of the invention. The present specification teaches PUs made with 3MeCPGs are slightly softer than that using PTMEGs of the same hard segment and soft segment content in paragraph 0104. The present specification also teaches that 3MeCPGs provide increased resistance to fatigue and therefore the article of Ishimaru et al. which is composed of 3MeCPG inherently possesses the claimed increased resistance to fatigue as compared to polyurethane polytetramethylene ether glycol articles at temperatures ranging from 10 to -40 degrees Celsius.
Tanaka et al. are silent regarding the claimed specific characteristics of decreased hardness and increased resistance to fatigue at low temperatures. However, given Tanaka et al. teach such a similar product, made out of such similar materials, the claimed properties would be necessarily inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). It is noted that Tanaka et al. teach the composition and article as claimed. The decreased hardness and increased resistance to fatigue as compared to polyurethane polytetramethylene ether glycol articles at temperatures ranging from 10 to -40 degrees Celsius with similar hard and soft segments would be inherent to the article of Tanaka et al. given it is made up of such a similar composition including the claimed segmented polyurethaneurea that is a reaction product of a prepolymer that is the reaction product of a polyol comprising 50-100% of a copolymer of THF and 3Me-THF with the polyol having the claimed number average molecular weight and a 4,4 diphenylmethane diisocyanate wherein the prepolymer has the claimed NCO and a curative. Per MPEP 2112 II, an inherent feature need not be recognized at the time of the invention. The present specification teaches PUs made with 3MeCPGs are slightly softer than that using PTMEGs of the same hard segment and soft segment content in paragraph 0104. The present specification also teaches that 3MeCPGs provide increased resistance to fatigue and therefore the article of Tanaka et al. which is composed of 3MeCPG inherently possesses the claimed increased resistance to fatigue as compared to polyurethane polytetramethylene ether glycol articles at temperatures ranging from 10 to -40 degrees Celsius. 
 Further, as set forth above, new cited art has been used to meet the newly recited limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789